Case 3:20-cv-00068-DPM-JJV Document 12 Filed 05/15/20 Page 1of1

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF ARKANSAS

NORTHERN DIVISION
EBONEE JACQUESE BELL
ADC #711204 PLAINTIFF
V. No. 3:20-cv-68-DPM
KERRI KOCOUREK,
Director, Think Legacy Program DEFENDANT
ORDER

The Court adopts Magistrate Judge Volpe’s unopposed partial
recommendation, Doc. 11. FED. R. Civ. P. 72(b) (1983 addition to
advisory committee notes). Bell’s deliberate indifference claim is
dismissed without prejudice for failure to state a claim. Her equal

protection claim against Kocourek goes forward.

So Ordered.

a tat Sf)
TOW) / ff (Li
I YMRS f

D.P. Marshall Jr.
United States District Judge

 

eo 4
19 Va

 
